DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (US 2002/0157755) and further in view of Pirelli (GB 1,241,931), Kakigi (JP 09300924), and Chu (US 11,060,215).    
As best depicted in Figure 1, Mani is directed to a tire construction comprising a bead wire 14, a first bead filler 30 that is direct contact with said bead wire, and a second bead filler 32 or 34 that is in contact with said first bead filler via another layer (carcass layer 18).  Mani further states that respective fillers are stiff and have a modulus greater than 80 MPa (Paragraph 19).  The combination of the carcass, the bead wire, and said fillers can be viewed as the claimed “bead member”.  It is emphasized the language “via another layer” fails to exclude the presence of a carcass layer (carcass layer constitutes “another layer” that directly contacts each of the fillers and thus is seen to satisfy the broad language of the claims).  Mani, though, simply suggests the use of rubber materials having the aforementioned modulus- the reference is silent with respect to the use of thermoplastic resins.  
	In any event, it is extremely well known and conventional to use thermoplastic resins as a replacement for rubber materials in a variety of tire components in order to realize benefits in, among other things, processing and recycling.  More particularly, Pirelli (Page 2, Lines 35+) and Kakigi (Abstract) specifically evidence the use of thermoplastic resins to form hard or stiff layers or fillers that are directly analogous to those taught by Mani.  One of ordinary skill in the art at the time of the invention would have found it obvious to use thermoplastic resins, as opposed to rubber materials, to form the stiff fillers of Mani for the benefits detailed above.  In each instance, the thermoplastic resins would constitute the main component of respective fillers in Mani and thus satisfy the claimed invention (claims require at least 50%).
	In terms of the modulus values of at least 137 MPa and at least 260 MPa, the general disclosure of Mani encompasses the claims and Pirelli and Kakigi expressly teach modulus values for respective fillers in accordance to the claims.
	Lastly, regarding claim 1, a direct correlation between melting points and mechanical properties does not exist and thus, the use of lower or higher melting points in a first filler, as compared to a second filler, would have been well within the purview of one having ordinary skill in the art.  Chu, for example, recognizes the existence of thermoplastic materials having (a) smaller hardness values with greater melting points (E3 and E4) and (b) greater hardness values with greater melting points (E7 and E8).  It is emphasized that Pirelli and Kakigi suggest the use of polyamide materials (e.g. nylon) and the use of different melting points is consistent with common manufacture of different tire components- a fair reading of Mani does not suggest the use of the identical composition in respective fillers (although it does not teach away from it either).
	Regarding claims 2 and 13-16, melting points between 175°C and 225°C are consistent with the thermoplastic materials taught by Pirelli and Kakigi. 
	As to claims 3 and 13, a wide variety of thermoplastic materials taught by Pirelli and Kakigi would be expected to demonstrate impact strengths in accordance to the claimed invention.  It is emphasized that the materials taught by Pirelli and Kakigi are consistent with those disclosed in Applicant’s original specification.
	With respect to claim 4, a fair reading of Mani suggests the use of compositions having the same or different modulus, as long as they are greater than 80 MPa.  It is emphasized that there are only 3 possible arrangements: the first and second filler have the same modulus, the first filler has a greater modulus, or the second filler has a greater modulus.  Given the extremely limited number of possible arrangements, it reasons that one of ordinary skill in the art would have found it obvious to form a tire with a second bead filler having a greater modulus than a first bead filler.
	Regarding claims 5, 7, 8, 15, and 16, the thermoplastic materials taught by Pirelli and Kakigi substantially overlap those disclosed by Applicant and as such, it reasons that the modified tire of Mani would include first and second bead fillers that satisfy the claimed invention.  
5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani, Pirelli, Kakigi, and Chu as applied in claim 1 above and further in view of Wells (GB 1,059,821).  
The tire of Mani includes a conventional bead core.  While Mani fails to expressly describe the presence of a resin layer that covers the bead wires of the bead core, such is consistent with the common manner in which tire bead cores are formed, as shown for example by Wells (Page 1, Lines 78+).   Resin layer 6 corresponds with the claimed resin layer C. One of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional bead core as the bead core in Mani and such is seen to satisfy the claimed tire structure.      
6.	Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani, Pirelli, Kakigi, and Chu as applied in claim 1 above and further in view of Bocquet (US 4,754,794, of record). 
The tire of Mani includes a conventional bead core.  While Mani fails to expressly describe the presence of a resin layer that covers the bead wires of the bead core and adhesive layer between said resin layer and a bead wire, such is consistent with the common manner in which tire bead cores are formed, as shown for example by Bocquet (Figure 1).   Sheath layer I corresponds with the claimed adhesive layer and sheath layer II corresponds with the claimed resin layer.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional bead core as the bead core in Maruoka and such is seen to satisfy the claimed tire structure.      
	With respect to claim 11, Bocquet teaches a wide variety of materials, including thermoplastic materials (Column 2, Lines 61+ and Column 4, Lines 52+).  One of ordinary skill in the art at the time of the invention would have recognized the general disclosure of thermoplastic materials as including functionalized thermoplastic materials (functional groups are conventionally included in a wide variety of materials, both within the tire industry and outside the tire industry, to provide desired properties and form a strong attachment with adjacent layers). 
Regarding claim 12, Bocquet teaches an exemplary embodiment in which said adhesive layer (sheath layer I) has a melting temperature of 255 degrees Celsius (Column 5, Lines 25+).  An inventive feature of Bocquet, however, is the inclusion of an adhesive layer or sheath I having a greater melting temperature than a covering resin layer or sheath II (Column 2, Lines 61+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of materials (including those having the claimed melting temperature) as long as the aforementioned relationship between melting points is maintained.  It is emphasized that the exemplary melting point of 255 degrees Celsius is on the general order of the claimed range of melting points and Applicant has not provided a conclusive showing of unexpected results for the broad range of the claimed invention.           
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 31, 2022